NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This Office action is in response to the amendment filed on September 28, 2021. Claims 20, 22-24, 26-37 are pending. Claims 20 and 35 are independent.

Allowable Subject Matter
Upon further consideration, claims 20, 22-24, 26-37 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, US Patent Application No. 20180059663 to Yako et al. (hereinafter “Yako:”) discloses an autonomous mode controller that is programmed to control a host vehicle in a partially autonomous mode. The processor is programmed to identify a driver, determine whether the driver is authorized to operate the host vehicle in the partially autonomous mode, and disable the partially autonomous mode if the driver is not authorized to operate the host vehicle in the partially autonomous mode.

Regarding claims 20, Yako taken singly or in combination with other prior art of record, does not disclose or teach wherein the autonomous driving support apparatus is connected to a display device, and the processing circuitry is configured to: display, on the display device, an autonomous driving 

Regarding claim 35, Yako taken singly or in combination with other prior art of record, does not disclose or teach determining whether or not the autonomous driving by the autonomous vehicle is possible, based on the stored dynamic map data and the stored use condition information, including: determining that the autonomous driving is possible when a version of the stored dynamic map data and the version information included in the use condition information match each other, and determining that the autonomous driving is not possible when the version of the stored dynamic map data and the version information included in the use condition information do not match each other.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661B    

                                                                                                                                                                                                  


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661